Citation Nr: 0105837	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  98-08 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
degenerative arthritis of the thoracic spine.

2.  Entitlement to an increased rating for degenerative 
arthritis of the lumbosacral spine, currently evaluated as 60 
percent disabling.

3.  Entitlement to an increased rating for spondylosis and 
degenerative disc disease of the cervical spine, currently 
evaluated as 30 percent disabling.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to a service-
connected lumbosacral spine disorder.

5. Whether the combined evaluation of 70 percent assigned 
from June 19, 1997, by a rating decision dated November 18, 
1997, was correct.

6.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to June 
1956, and from March 1957 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Wichita, Kansas.  The veteran filed timely appeals 
to these adverse determinations.


FINDINGS OF FACT

1.  The M&ROC has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's degenerative arthritis of the thoracic 
spine has not been shown to cause any limitation of thoracic 
spine motion.

3.  The veteran has been granted the maximum schedular rating 
available for his  degenerative arthritis of the lumbosacral 
spine.

4.  The veteran has been granted the maximum schedular rating 
available for his spondylosis and degenerative disc disease 
of the cervical spine.

5.  There is no competent medical evidence which indicates 
that the veteran's current peripheral neuropathy of the lower 
extremities is related to his service-connected lumbosacral 
spine disorder.

5. The combined evaluation of 70 percent assigned from June 
19, 1997, by an M&ROC rating decision dated November 18, 
1997, was correctly calculated by the M&ROC using the 
combined ratings table.

6.  The veteran is unemployable as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
arthritis of the thoracic spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5290 
(2000).

2.  The veteran has been granted the maximum schedular rating 
available for his degenerative arthritis of the lumbar spine, 
and his increased rating claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

3.  The veteran has been granted the maximum schedular rating 
available for his spondylosis and degenerative disc disease 
of the cervical spine, and his increased rating claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

4.  The veteran's peripheral neuropathy is not proximately 
due to or the result of his service-connected lumbosacral 
spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2000).

5.  The combined disability rating of 70 percent assigned for 
the veteran's service-connected disabilities from June 19, 
1997, by an M&ROC rating decision dated November 18, 1997, 
was correctly calculated.  38 C.F.R. § 4.25 (2000).

6.  The criteria for the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.314, 3.400, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claims, the Board notes that 
on November 9, 2000, the President signed into law the 
"Veterans Claims Assistance Act of 2000", Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7) (hereinafter referred to as the "Act"), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's increased rating claims and service 
connection claim, the Board has reviewed the veteran's claims 
in light of the Act, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claims were filed.  Specifically, the veteran and 
his representative were not explicitly advised at the time 
the claim was received of any additional evidence required 
for it to be substantiated and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and the RO's statements and supplemental statements 
of the case clarified what evidence would be required to 
establish entitlement to a higher rating and entitlement to 
service connection. The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 Red. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The two VA compensation 
examinations performed in September 1999 (with subsequent 
Addendum in October 1999), that are described below satisfied 
this obligation.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for an increased rating for back 
disabilities and service connection for peripheral neuropathy 
secondary to a lumbosacral spine disability. 

I.  Increased rating claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

A.  Thoracic spine

Evidence relevant to the current level of severity of the 
veteran's arthritis of the thoracic spine includes the report 
of a VA spine examination conducted in January 1997.  At that 
time, the veteran did not offer any complaints specific to 
his thoracic spine, although he complained of generalized 
pain and stiffness along his entire spine, as well as limited 
back motion.  Physical examination did not report any 
findings specific to the veteran's thoracic spine.  X-rays of 
the thoracic spine showed degenerative changes and anterior 
osteophyte formation of the lower thoracic vertebra.  The 
examiner diagnosed degenerative joint disease of the thoracic 
spine.

Also relevant is a VA outpatient treatment note dated in June 
1999.  At that time, the veteran again complained of back 
pain, which he reported radiated down into his legs.  X-rays 
of the veteran's thoracic spine showed spondylosis 
throughout.  The examiner diagnosed thoracic spondylosis.

In September 1999, the veteran again underwent a VA spine 
examination.  At that time, the M&ROC noted that it had 
requested this examination in order to have the examiner 
separate out the disability of the thoracic spine from the 
disabilities of the cervical and lumbar spine, since he was 
separately service-connected for each area.  At the time of 
this examination, the examiner set forth an extensive history 
of the veteran's back problems from the time of initial 
injury in the mid-1950's until the present.  The veteran 
stated that his cervical spine and lumbar spine pain "went 
along with him" and radiated into the thoracic spine area.  
He related his thoracic spine pain to moving, bending, and 
when the neck and lumbosacral spine hurt, the pain radiated 
up into the thoracic spine.  On questioning, the veteran 
indicated that he had back pain in all three regions of his 
back, although the more severe pain was in the neck area.  He 
indicated that he had no particular flare-ups of thoracic 
spine pain, but that it was constant, with stiffness and 
pain.  On functional assessment, the examiner indicated that 
the veteran was retired and did not work.  He was able to get 
up, walk, and perform activities of daily living.

On physical examination, the veteran had moderate kyphosis of 
the upper thoracic and cervical spine.  On range of motion 
testing, the veteran was limited by his low back and neck 
pain, which reportedly radiated into his thoracic spine.  The 
veteran's thoracic spine was not tender, and lateral 
compression did not cause any pain.  The muscles of the back 
were fairly well developed, with no tenderness on pressure of 
the thoracic spine.  There were no neurological abnormalities 
of the thoracic spine, with no radicular pain.  The examiner 
also noted that the veteran had had some tests run recently, 
including a thoracic spine x-ray in June 1999 which showed 
degenerative changes and disc space narrowing with osteophyte 
formation.  Neurological testing results were normal.  The 
examiner diagnosed degenerative changes of the thoracic spine 
and disc narrowing with osteophyte formation.  He stated that 
there was no evidence of radicular or neuropathy problems in 
this area.

Also relevant is a VA office visit report dated in January 
2000.  At that time, the examiner noted that he had reviewed 
the veteran's previous medical records, including a recent VA 
report on a computed tomography (CTT) scan of the veteran's 
head and cervical spine, and the VA brain and spine 
examination report dated in September 1999.  At that time, 
the veteran complained of neck, mid and lower back pain since 
the time of a gun blast injury in 1955 or 1956.  The examiner 
noted that the veteran had recently had lumbar and thoracic 
spine x-rays, which were not present for review.  However, he 
indicated that he would request that these x-rays be sent to 
him for review.  The examiner noted that the veteran had been 
offered epidural block or surgery, but had declined these 
options.  The examiner concluded that there was little else 
he could offer the veteran except for a trial of anti-
inflammatory medicines, non-steroidal, which he could get at 
VA.  An addendum to this report dated 10 days later indicates 
that the requested x-ray reports had been received and 
reviewed by the examiner, and that he felt that at that point 
that he no longer needed to see the actual films in order to 
evaluate the veteran's disabilities.

The severity of degenerative arthritis is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which provides 
that degenerative arthritis, established by x-ray findings, 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  The limitation of motion of the thoracic spine, in 
turn, is evaluated under the provisions of DC 5291.  Under 
this code, a noncompensable (zero percent) rating is 
warranted if the limitation of lumbar spine motion is slight.  
If such limitation is moderate, a 10 percent rating is for 
application.  A 10 percent rating is also warranted for 
severe limitation of thoracic spine motion.

A review of the evidence described above reveals no evidence 
that the veteran's thoracic spine itself suffers from any 
limitation of motion.  On range of motion testing in 
September 1999, movement of the veteran's thoracic spine was 
limited by his lumbar and cervical spine pain, which the 
veteran has described on several occasions as a radiating-
type pain into his thoracic spine.  In any case, even if some 
percentage of the veteran's limitation of thoracic spine 
motion were attributable disability of the thoracic spine 
itself, such limitation would be no more than slight, 
warranting a noncompensable rating under DC 5291.

The Board has considered the application of the provision of 
DC 5003 which allows for a 10 percent rating even in cases 
where the limitation of motion is noncompensable.  This 
provision states that when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  This provision further 
stipulates that such limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  However, as noted 
above, the Board is not persuaded that any limitation of 
motion of the veteran's thoracic spine is in fact caused by 
disability of the thoracic spine itself.  Furthermore, the 
Board notes that there is no evidence of any swelling or 
muscle spasm.  On the contrary, examination in September 1999 
revealed no tenderness to palpation or lateral compression, 
and the thoracic muscles were well developed.  There were no 
neurological abnormalities, and no radicular pain.  
Furthermore, the Board finds that there is no satisfactory 
evidence of painful motion which has been objectively 
confirmed by examination.  Although the veteran presented 
subjective complaints of thoracic spine pain, he described 
this pain as lumbar and cervical spine pain which eventually 
radiated over his whole spine, including the thoracic spine.  
Therefore, the Board finds that a 10 percent rating under 
this provision is not warranted.

Finally, the Board has also considered:  functional 
impairment, as contemplated by 38 C.F.R. § 4.10; functional 
loss, as contemplated by 38 C.F.R. § 4.40; and pain on 
movement, swelling, deformity or atrophy of disuse, as 
contemplated by 38 C.F.R. § 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, in light of the lack of 
findings that any disability of the veteran's thoracic spine 
itself causes any functional impairment or loss, and the lack 
of any competent evidence of swelling, deformity, atrophy, 
etc., the Board finds that these provisions do not result in 
additional functional loss which the Board must consider.  
Furthermore, the Board finds that any radiating pain from the 
disabilities of the veteran's lumbar and cervical spine areas 
is adequately contemplated and taken into account by the 60 
percent and 30 percent ratings assigned, respectively, for 
these disorders.

B.  Lumbosacral spine

In reviewing the veteran's claim for an increased rating for 
arthritis of the veteran's lumbosacral spine, the Board 
observes that the veteran's lumbosacral spine disorder has 
been evaluated as 60 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, DC 5293, pursuant to which the severity 
of intervertebral disc syndrome is evaluated.  The Board 
notes that the veteran's disorder was originally rated under 
DC 5003, in consideration of his arthritis, and DC 5292, 
pursuant to which the limitation of lumbar spine motion is 
evaluated.  However, as the maximum rating allowable under DC 
5292 is 40 percent, the M&ROC apparently opted to rate the 
veteran's lumbosacral spine disorder under DC 5293, which 
permits a higher disability rating.  Therefore, the Board 
shall proceed directly to an evaluation under this more 
favorable code.

Under DC 5293, a 60 percent rating is warranted when 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
As this is the highest rating contemplated under DC 5293, a 
higher rating under this code may not be assigned.  
Furthermore, because the veteran is now in receipt of a 60 
percent rating, the maximum allowable rating under DC 5293, 
the provisions of 38 C.F.R. § 4.40 and § 4.45 need not be 
separately considered.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board has therefore considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  In reviewing the codes relating to spinal 
disorders, the Board finds that there are only two codes 
which permit ratings in excess of 60 percent.  The first is 
DC 5285, pursuant to which the severity of residuals of a 
fracture of the vertebra is evaluated.  Under this code, a 
100 percent rating is warranted for residuals of fracture of 
the vertebra with cord involvement, the veteran is bedridden, 
or the use of long leg braces is required.  In this case, the 
records shows no medical evidence that the veteran has ever 
suffered from an actual fracture of the lumbar spine 
vertebra, much less that there is cord involvement, that he 
is bedridden as a result, or he must use long leg braces.  
Therefore, an evaluation under this code is not warranted.

The second code which allows for a rating in excess of 60 
percent is DC 5286, pursuant to which the severity of 
complete bony fixation (ankylosis) of the spine is evaluated.  
Under this code, a 100 percent rating is warranted when the 
spine is ankylosed in an unfavorable angle, either with 
marked deformity and involvement of the major joints (Marie-
Strumpell type), or without other joint involvement 
(Bechterew type).  A review of the evidence reveals no 
indication that the veteran has ever been found to suffer 
from any ankylosis of the spine.  Therefore, a rating under 
this code is not warranted.

C.  Cervical spine

The veteran has also claimed entitlement to a rating in 
excess of 30 percent for his spondylosis and degenerative 
disc disease of the cervical spine.  His cervical spine 
disorder has been evaluated under the provisions of DC 5003, 
which, as indicated above, provides that degenerative 
arthritis established by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
Therefore, the Board has considered the application of DC 
5290, pursuant to which the severity of limitation of motion 
of the cervical spine is evaluated.  Under this code section, 
a 30 percent rating is warranted when the limitation of 
cervical spine motion is severe. As this is the highest 
rating contemplated under DC 5290, a higher rating under this 
code may not be assigned.  Furthermore, because the veteran 
is now in receipt of a 30 percent rating, the maximum 
allowable rating under DC 5290, the provisions of 38 C.F.R. § 
4.40 and § 4.45 need not be separately considered.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other, 
related codes.  However, the only potentially applicable 
codes which provide for a rating in excess of 30 percent 
include DC 5285, pursuant to which the residuals of a 
fracture of the vertebra are evaluated, and DC's 5286 and 
5287, both of which contemplate the severity of cervical 
spine ankylosis.  However, as there is no medical evidence 
indicating that the veteran suffers from residuals of a 
fracture of the cervical vertebra or cervical spine 
ankylosis, an evaluation under any of these three codes is 
not warranted.

D.  Conclusion for increased rating claims

For the foregoing reasons, the Board finds that disability 
ratings assigned for the veteran's service-connected 
disorders of the thoracic, lumbosacral, and cervical spine 
areas are the appropriate ratings.  The Board would point out 
that its determination of the instant claim is based solely 
upon the provisions of the VA's Schedule for Rating 
Disabilities.  The Board observes that the M&ROC has 
considered the application of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), but determined that the veteran's 
back disorders were neither unusual nor exceptional in 
nature, and had not been shown to markedly interfere with 
employment or require frequent inpatient care so as to render 
impractical the application of regular schedular standards.  
The Board agrees, and finds that a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.

II.  Service connection claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of The United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for peripheral neuropathy due to a service-
connected lumbosacral spine disorder includes his service 
medical records, which are negative for any recorded evidence 
of any complaints or diagnoses of, or treatment for, 
peripheral neuropathy.

The first evidence of a diagnosis of peripheral neuropathy is 
found in the report of a VA spine examination conducted in 
January 1997.  At that time, he complained that he had 
occasional sharp pain down the side of his leg to his foot 
bilaterally, and that his feet became numb on occasions.  The 
examiner noted that dictation of this examination had been 
delayed until February 1997, pending the results of a lower 
extremity electromyograph (EMG).  The result of this testing 
showed diffuse peripheral neuropathy without axon 
degeneration.  Following physical and x-ray examinations, the 
examiner diagnosed peripheral neuropathy of the bilateral 
lower extremities.

In a statement from the veteran received by VA in June 1997, 
the veteran indicated that a recent magnetic resonance 
imaging (MRI) test conducted at a VA Medical Center (VAMC) 
had indicated nerve loss in his legs.  The veteran attached a 
copy of VA outpatient treatment records discussing the MRI 
report to this statement.  A review of these records, dated 
from February to June, 1997, indicates that in February 1997, 
the veteran underwent a nerve conduction study (NCS) and 
electromyograph (EMG) of the lower extremities.  The results 
of the NCS revealed borderline to slowed conduction 
velocities of the tested nerves, and sensory sural latency 
was borderline to slow.  The results of the EMG failed to 
show any significant abnormal or neuropathic sign.  The 
examiner stated that these findings were compatible with 
diffuse peripheral neuropathy without axon degeneration, 
early.  The results of the MRI test showed lumbar spondylosis 
and stenosis at L4-L5, bilateral, which was moderately severe 
and impinged on the lateral recesses of L4-L5.

In September 1999, the veteran underwent a VA brain, spine 
and peripheral nerves examination.  At that time, the veteran 
stated that approximately one to two years earlier, he began 
to notice numbness in his entire right leg when sitting for 
prolonged periods of time.  He indicated that he had seen a 
local neurosurgeon two years earlier and had undergone a 
lumbar MRI, the report of which he had brought with him to 
the examination.  The examiner stated that the neurosurgeon's 
impression was of possible spinal stenosis, with narrowing at 
L4-L5.  He had also been seen at the VAMC in February 1997 
for EMG/NCV, which showed changes suggesting peripheral 
neuropathy rather than radiculopathy.  Following a physical 
examination, the examiner stated the following:

findings on EMG/NCV from 1997 suggesting 
a peripheral neuropathy may represent 
nutritional deficiency associated with 
alcohol use, but other causes for 
neuropathy should be ruled out.  In 
addition to the EMG/NCV study that I have 
recommended for evaluation of the back 
pain, he should also have a sedimentation 
rate, chest x-ray, CBC with differential, 
chemistry profile and 24 hour urine test 
for heavy metals.

A VA outpatient treatment note dated in early October 1999 
indicates that the veteran underwent EMG and nerve conduction 
study at that time.  The examiner stated that the nerve 
conduction study showed borderline to normal conduction 
velocities and slowed distal latency of the sural nerves 
bilaterally.  The EMG sampling of the right lower leg 
anterior myotome revealed somewhat increased insertional 
activities and polyphasic unit on the anterior tibialis.  The 
examiner opined that these findings were compatible with 
early signs of diffuse peripheral neuropathy, sensory nerve 
involvement more than motor nerve.  However, the veteran did 
not have any specific symptoms on the left lower extremity.

In an addendum to the September 1999 VA examination report, 
dated in October 1999, the examiner stated that he had been 
asked to review the September 1999 C&P examination report in 
light of the results of the battery of tests subsequently 
performed on the veteran.  The examiner noted that new 
EMG/NCV testing of the right leg had shown results consistent 
with a diffuse peripheral neuropathy, sensory nerve 
involvement more than motor nerve.  The examiner diagnosed 
evidence of a peripheral neuropathy both on clinical exam and 
neurophysiologic studies.  He stated that this could 
represent a neuropathy associated with nutritional deficiency 
of alcohol use, but other causes should be ruled out.  He 
further noted that if this study were unremarkable, the 
veteran should be referred for evaluation and treatment of 
his B12 deficiency as this could be a contributing factor to 
his symptoms and signs of peripheral neuropathy.

A review of this evidence reveals that while several items of 
evidence indicate that the veteran currently suffers from 
peripheral neuropathy of the lower extremities, particularly 
on the right, only two reports opined as to the etiology of 
this problem.  The first was the September 1999 VA 
examination report, at which time the examiner stated that 
EMG and NCV tests suggested peripheral neuropathy which "may 
represent nutritional deficiency associated with alcohol 
use," although other causes should be ruled out.  The second 
such opinion was the October 1999 addendum to this report, at 
which time the examiner again stated that the veteran's 
peripheral neuropathy "could represent a neuropathy 
associated with nutritional deficiency of alcohol use," and 
also entertained the idea that the veteran's B12 deficiency 
could be contributing to his peripheral neuropathy.  None of 
this evidence indicates any link between the veteran's 
peripheral neuropathy of the lower extremities and his low 
back disorder.  On the contrary, the Board notes that in 
September 1999, the examiner indicated that testing results 
suggested peripheral neuropathy rather than radiculopathy 
from the veteran's spine.

Therefore, the Board finds that there is nothing in the 
claims file, other than the veteran's own contentions, which 
would tend to establish that his current peripheral 
neuropathy is related to his lumbosacral spine disorder.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection.  However, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his peripheral 
neuropathy.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current peripheral neuropathy is related his service-
connected lumbosacral spine disorder cannot be accepted as 
competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for peripheral 
neuropathy secondary to a lumbosacral spine disorder.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Combined rating claim

The veteran has also appealed the combined rating calculated 
by the M&ROC for the veteran's service-connected disabilities 
in its rating decision dated November 18, 1997.  
Specifically, in his notice of disagreement, received by VA 
in December 1997, the veteran set forth the ratings assigned 
for his individual service-connected disability, then noted 
that "[m]y total disability now, according to your charts, 
is 70% service connected disability.  I question that on your 
chart...It seems very clear to me that someone or some people 
have made mistakes."  The M&ROC viewed this statement not as 
a disagreement with the ratings assigned per se, but rather 
as an allegation of error in calculating the overall combined 
disability rating.  Therefore, the Board shall discuss this 
issue as such.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

It should be noted at the outset that a combined evaluation 
is not arrived at by simply computing the assigned 
evaluations, but rather is determined by the application of 
the "Combined Ratings Table" found at 38 C.F.R. § 4.25 
(2000).

With the assignment of two or more evaluations, the Board 
must look to the combined ratings table set forth at 38 
C.F.R. § 4.25 (2000).  The formula used to calculate the 
degree of disability caused by a service-connected disorder 
is based on the consideration of the efficiency of the 
individual as affected first by his or her most disabling 
condition, then by the less disabling conditions, in the 
order of their severity.  The combined ratings table is used 
to determine the combined value of the various disabilities, 
after which the combined level of disability is converted to 
the nearest degree divisible by 10.  If there are more than 
two disabilities, they are to be arranged in the exact order 
of their severity and the combined value for the first two 
will be found as previously described.  The combined value, 
as found in the ratings table, will be combined with the 
degree of the third disability.  The same procedure will be 
employed when there are four or more disabilities.

38 C.F.R. § 4.25 states as follows:

§4.25 Combined ratings table.

Table I, Combined Ratings Table, results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  Thus, a person having a 60 
percent disability is considered 40 percent efficient.  
Proceeding from this 40 percent efficiency, the effect of a 
further 30 percent disability is to leave only 70 percent of 
the efficiency remaining after consideration of the first 
disability, or 28 percent efficiency altogether.  The 
individual is thus 72 percent disabled, as shown in table I 
opposite 60 percent and under 30 percent.

(a) To use table I, the disabilities will first be arranged 
in the exact order of their severity, beginning with the 
greatest disability and then combined with use of table I as 
hereinafter indicated.  For example, if there are two 
disabilities, the degree of one disability will be read in 
the left column and the degree of the other in the top row, 
whichever is appropriate.  The figures appearing in the space 
where the column and row intersect will represent the 
combined value of the two.  This combined value will then be 
converted to the nearest number divisible by 10, and combined 
values ending in 5 will be adjusted upward.  Thus, with a 50 
percent disability and a 30 percent disability, the combined 
value will be found to be 65 percent, but the 65 percent must 
be converted to 70 percent to represent the final degree of 
disability.  Similarly, with a disability of 40 percent, and 
another disability of 20 percent, the combined value is found 
to be 52 percent, but the 52 percent must be converted to the 
nearest degree divisible by 10, which is 50 percent.  If 
there are more than two disabilities, the disabilities will 
also be arranged in the exact order of their severity and the 
combined value for the first two will be found as previously 
described for two disabilities.  The combined value, exactly 
as found in table I, will be combined with the degree of the 
third disability (in order of severity).  The combined value 
for the three disabilities will be found in the space where 
the column and row intersect, and if there are only three 
disabilities will be converted to the nearest degree 
divisible by 10, adjusting final 5's upward.  Thus if there 
are three disabilities ratable at 60 percent, 40 percent, and 
20 percent, respectively, the combined value for the first 
two will be found opposite 60 and under 40 and is 76 percent.  
This 76 will be combined with 20 and the combined value for 
the three is 81 percent.  This combined value will be 
converted to the nearest degree divisible by 10 which is 80 
percent.  The same procedure will be employed when there are 
four or more disabilities.  (See table I).

(b) Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any.  All disabilities are then to be combined 
as described in paragraph (a) of this section.  The 
conversion to the nearest degree divisible by 10 will be done 
only once per rating decision, will follow the combining of 
all disabilities, and will be the last procedure in 
determining the combined degree of disability.  (Authority: 
38 U.S.C. 1155).

The entire combined ratings table was provided to the veteran 
in the statement of the case dated November 19, 1999.  
Therefore, due to the substantial length of this table, it 
will not be repeated here.  However, the veteran is 
encouraged to refer to the table set forth in the statement 
of the case for reference if desired.

In this case, the veteran's service-connected disabilities 
were evaluated by the M&ROC as 70 percent disabling in 
combination, effective June 19, 1997.  This combined rating 
was arrived at by use of the above described ratings table.  
Use of the bilateral factor was not indicated.  Specifically, 
a 40 percent rating was assigned for the veteran's service-
connected degenerative arthritis of the lumbosacral spine.  
This evaluation was combined with his second most severe 
disability, the spondylosis and degenerative disc disease of 
the cervical spine, rated as 30 percent disabling, for a 
combined total of 58 percent.  The resulting 58 percent was 
then combined with his third most severe disability, his 
hearing loss, evaluated as 20 percent disabling, for a 
combined total of 66 percent.  The resulting 66 percent was 
then combined with his fourth most severe disability, 
tinnitus, evaluated as 10 percent disabling, for a combined 
total of 69 percent.  The resulting 69 percent was then 
converted to 70 percent, the nearest degree divisible by 10.  
Accordingly, the combined evaluation of the veteran's 
service-connected disabilities was appropriately calculated 
in the M&ROC's November 1997 rating decision as 70 percent 
disabling.

The relevant facts are not in dispute on this issue, and it 
is the law, not the evidence, which governs the outcome of 
this issue.  As a matter of law, there is no basis to assign 
a combined compensation evaluation greater than the 70 
percent for the time period in question, and the claim for a 
higher combined rating must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  However, should the veteran believe 
that the his service-connected disabilities are more 
disabling than currently contemplated, the veteran is free to 
apply for an increased evaluation at any time.

In reaching this determination, the Board observes that in a 
rating decision dated in May 1998, the M&ROC issued a rating 
decision which increased the disability rating assigned to 
the veteran's service-connected degenerative arthritis of the 
lumbosacral spine from 20 percent disabling to 60 percent 
disabling, effective January 16, 1997.  The new combined 
rating was calculated by the M&ROC to be 80 percent, also 
effective January 16, 1997.  The effective date for this new, 
higher combined rating of 80 percent was prior to the June 
19, 1997 effective date for the previously-assigned 70 
percent combined rating.  As such, this new rating decision 
effectively rendered moot the issue on appeal.  However, as 
this issue was properly on appeal, and in the interest of 
fully explaining the M&ROC's actions to the veteran, the 
Board determined that an adjudication of the issue on appeal 
was warranted.

IV.  Total rating claim

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, as the veteran does indeed have one disability 
rated at 40 percent or more, and has a current combined 
rating of 80 percent, thus meeting the statutory threshold, 
consideration of entitlement to a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is warranted.

On the veteran's VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, received by VA in 
December 1996, the veteran indicated that he last worked 
full-time in 1973 for the United States Air Force, and that 
he most recently worked part-time for a trucking business 
from 1985 to 1989, at which time he became too disabled to 
work.  He indicated that he had not tried to obtain 
employment since he became too disabled to work.  In an 
attached statement, the veteran indicated that prior to 1989 
he drove part-time on an "as needed" or "emergency" basis 
for a trucking company hauling transformers and electrical 
supplies, and that by 1989 driving long distances had become 
impossible for him because of his neck and back problems.  He 
indicated that his part-time employer phased him out and made 
other arrangements to have equipment transported.

A review of the medical evidence of record does not reveal 
any medical statements indicating that the veteran is 
unemployable due to his service-connected disabilities, 
although the examiner who performed the September 1999 VA 
examination did record the veteran's report that he had been 
unable to work due to chronic neck and back pain since 1989.  
However, the Board notes that the veteran's arthritis, 
particularly the arthritis of the cervical and lumbar spine 
areas, has repeatedly been described by examiners as 
"marked" or "severe."  This degree of severity is 
supported by and consistent with the disability ratings of 60 
percent and 30 percent, respectively, currently assigned for 
the veteran's lumbosacral spine and cervical spine arthritis.  

Of note is a treatment record dated in May 1995 from David N. 
Weidensaul, M.D., a physician in private practice, who noted 
that the veteran was "markedly limited on forward flexion," 
and that x-rays had shown "marked cervical degenerative 
arthritis at multiple levels with marked osteophyte and 
interspace narrowing."  Following this examination, the 
examiner diagnosed severe cervical and moderate to severe 
lumbar osteoarthritis by x-ray, with significant limitations 
of range of motion of the neck and the low back on 
examination.  Of particular note is the following 
observation:

The patient relates his functional status 
as being very poor, a 1.5 on a scale of 
5, with 1 being very poor.  He has 
difficulty walking, climbing or 
descending stairs, sitting down, getting 
up from a chair, touching his feet while 
seated, reaching behind his back, behind 
his head, dressing himself, going to 
sleep, staying asleep due to pain, 
obtaining restful sleep.  He has problems 
with bathing, eating, working, getting 
along with others, in his sexual 
relations, engaging in leisure activity, 
and with morning stiffness.  He states 
the hardest thing for him to do is to 
stay in one position for very long 
because of the pain and discomfort.

The Board notes that this is consistent with the veteran's 
assertion that he was no longer able to work as a truck 
driver due to the pain caused by driving long distances.

The Board also notes that several examiners have recommended 
surgery on the veteran's back since more conservative 
treatment has been largely ineffective, but that the veteran 
is reluctant to do so due to his heart condition.

The Board observes that the veteran has several nonservice-
connected disorders, including a cardiac disorder, 
hypertension, and a seizure disorder, all of which could 
affect his employability.  However, in view of the severity 
of the veteran's service-connected arthritis of the cervical, 
thoracic, and lumbar spine areas, his service-connected 
hearing loss and tinnitus, and his combined disability rating 
of 80 percent, the Board is persuaded that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of these service-connected disabilities alone.


ORDER

An increased (compensable) rating for the veteran's 
degenerative arthritis of the thoracic spine is denied.

A rating in excess of 60 percent for the veteran's 
degenerative arthritis of the lumbosacral spine is denied.

A rating in excess of 30 percent for the veteran's 
spondylosis and degenerative disc disease of the cervical 
spine is denied.

Service connection for peripheral neuropathy of the lower 
extremities secondary to a service-connected lumbosacral 
spine disorder is denied.

The combined evaluation of 70 percent assigned by the M&ROC 
from June 19, 1997, by a rating decision dated November 18, 
1997, was correct.

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

